Case 1:21-cv-04068-AT Document

USDC SDNY

 

‘~
G Seyfarth DOCUMENT Shaw LLP
* ELECTRONICALLY FILED hth Avenue
DOC #: fork 10018
DATE FILED: 7/23/2021 _ :) 218-5500
os 2) 218-5526
mberger@seyfarth.com

T (212) 218-3336

www.seyfarth.com

July 23, 2021
VIA ECF

Hon. Analisa Torres

U.S. District Judge

U.S. District Court for the Southern District of New York
500 Pearl Street, Courtroom 15D

New York, NY 10007

Re: Swartz v. 93 Bowery Holdings LLC,
Civil Action No.: 1:21-cv-04068-AT (S.D.N.Y.)

Dear Judge Torres:

This office represents Defendant 93 Bowery Holdings LLC (“Defendant”) in the
above-referenced matter. We write, with the consent of Plaintiff Helen Swartz (“Plaintiff”),
to respectfully request a 30-day extension of the deadline for Defendant to respond to the
Complaint, up to and including August 27, 2021.

By way of background, Plaintiff commenced this action on or about May 6, 2021.
(ECF No. 1.) Based on the purported service date of May 26, 2021, Defendant’s
responsive pleading was due on June 16, 2021. On July 9, 2021, the Court granted
Defendant's request to extend this deadline to July 28, 2021. (ECF No. 15.)

This is the second request for an extension of the responsive pleading deadline.
Defendant is requesting an extension of this deadline to provide it with additional time to
continue to investigate the allegations in the Complaint, and for the parties to explore a
potential non-litigated resolution of this matter. We have communicated with counsel for
Plaintiff, and Plaintiff consents to this request.

We respectfully submit this request in good faith and not to cause undue delay.
The granting of this application will not impact any other scheduled deadlines, including
the Initial Pretrial Conference scheduled for September 7, 2021. We thank the Court for
its time and attention to this matter.

GRANTED. By August 27, 2021, Defendant shall answer or otherwise respond to the complaint.

SO ORDERED. O}-

Dated: July 23, 2021 ANALISA TORRES
New York, New York United States District Judge

 
